Earl Warren: Mr. Anastaplo, you may continue your argument.
George Anastaplo: Thank you, sir. In rebuttal say at recess, the 1954 opinion of the Court may be read in different number of ways. I was going to quote Mr. Justice Schaefer's characterization of it which is, "Our prior decision determined the questions concerning the applicant's membership in the Communist Party or in subversive organizations were relevant. And we must now determine the consequence to be attached as refusal to answer them. I, myself, would disagree that they are relevant but even if one grants that they're irrelevant, the problem is what status is to be given to the refusal on principle to answer them and that is what I have tried to address myself too. Secondly, I do not -- I do not believe that Section IX, if upheld, would be likely to burden the courts of Illinois or the Committee or this Court. I would hope it would burden them. I don't think so because you and I both know that applicants are far too much interested in admission to the Bar and getting on to careers to resist such questions even if they think they're improper. And the -- the spectacle or the -- the fear of this kind of hearing being inflicted upon you or upon the Committee is really a very unrealistic one. It's only a very occasional applicant who does resist. Thirdly, as to the problem of obstruction of that which the Committee was -- was obliged to look into, I must again insist upon the evidence in the record as -- as summarized by Mr. Justice Schaefer in opening his dissent. As a result of the exhausted hearings before the Committee, we now have far more information as to the moral quality, the legal capacity and the political views of this applicant and this ordinarily, the case. And all I asked is that having this information, the Committee should be obliged to pass upon it and not to say that they have been obstructed or kept from doing so by my attitude. The attitude, itself, I grant, is one more piece of information and depending upon one's own views of these matters, the piece of information maybe favorable or unfavorable but it's certain it cannot be taken simply to negate everything in the record. Finally, let me just say that I'm grateful to the Court for this opportunity to appear before them. I'm grateful also for Mr. Justice Frankfurter's correction of my notions about the Declaration of Independence. I would insist still that any tyrannical action emanating from whatever source is in principle resistible in certain circumstances. That's what Declaration of Independence holds and that's what I think this Court would surely what others to defend. Finally, let me say that I'm -- I will continue to hold the position I do, both on the Declaration of Independence and as to what I think is proper for the character and fitness of the American Bar. If -- I'd -- I suggested the remedies to be given in this case, if, however, upon looking at the record, considering all the arguments, you think that my position, the way I approach this matter, kind of contribution I have to make is not one, it is to the good, it is to the benefit of the Bar and I think it would be -- I would be grateful that you say so and that you give me clear warning to stay out of profession. I'm certainty inclined to think that I will continue in a manner as I have and it would be -- I think, I would also be obliged to say that it would be your duty to exclude me if you think that there's really any basis for my -- for any kind of notion that I really would not perform adequately as lawyer. Thank you.